DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a Continuation of 16/135,695 filed September 19, 2018 (US Patent 10672713). 16/135,695 is a Continuation of 15/350,393 filed November 14, 2016 (US Patent 10103105); 15/350,393 is a Continuation of 14/992,535 filed January 11, 2016 (US Patent 9548264); 14/992,535 is a Continuation of 13/722,203 filed on December 20, 2012 (US Patent 9236366).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020, September 22, 2020, May 26, 2021 and August 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1, 3-6, 11-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, 10, 17, 19 of U.S. Patent No. US Patent 9,548,264. Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 12 of U.S. Patent No. US Patent 9,236,366. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same in scope.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2001/0029061).

In regards to claim 1, Carlson teaches a microelectronic package, comprising: a first die (100); a second die (100)(figure 1); an organic polymer interconnect bridge (organic bridge, paragraph [0004]) electrically coupled between an edge of the first die and an edge of the second die (the surfaces are brought into sufficiently close proximity so that the silver epoxy forms a bridge between the mating contacts on the two components, paragraph [0004]).


In regards to claim 7, Carlson teaches a microelectronic package, comprising: a first die (100) coupled to a substrate (102); a second die (100) coupled to the substrate (102) adjacent to the first die(100)(figure 1); an organic polymer interconnect bridge located beneath the first and second die (the surfaces are brought into sufficiently close proximity so that the silver epoxy forms a bridge between the mating contacts on the two components, paragraph [0004])(figure 1), and above the substrate (102), the organic polymer bridge electrically coupled between an edge of the first die and an edge of the second die (the surfaces are brought into sufficiently close proximity so that the silver epoxy forms a bridge between the mating contacts on the two components, paragraph [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson (US 2001/0029061) in view of Braunisch et al. (US 2010/0327424).

In regards to claim 13, Carlson teaches a microelectronic package, comprising: a first die (100) coupled to a substrate (102), a second die (100) coupled to the substrate (102) adjacent to the first die (100)(figure 1), the organic polymer bridge electrically coupled between an edge of the first die and an edge of the second die (the surfaces are brought into sufficiently close proximity so that the silver epoxy forms a bridge between the mating contacts on the two components, paragraph [0004]).

Carlson does not teach an organic polymer interconnect bridge at least partially embedded in the substrate.

Braunisch et al. teaches a polymer interconnect bridge (540) at least partially embedded in the substrate (610).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the substrate of Carlson the embedded polymer interconnect bridge as taught by Braunisch et al. A potential advantage of this process is that it is readily scalable to multiple bridges on a package and many substrates on a panel (paragraph [0060]).

In regards to claim 14, Carlson teaches the microelectronic package of claim 13, further including a bonding layer (mating contacts, paragraph [0004]) between the organic polymer interconnect bridge (104) and the substrate (102).

Allowable Subject Matter
s 2, 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847